Citation Nr: 0509052	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected sarcoidosis.

2.  Entitlement to a compensable rating for service-connected 
lumbosacral strain prior to November 7, 2000, and a rating in 
excess of 20 percent from November 7, 2000. 

3.  Entitlement to a compensable rating for service-connected 
bilateral pes planus prior to November 7, 2000, and a rating 
in excess of 10 percent from November 7, 2000. 

4.  Entitlement to an effective date earlier than September 
5, 2000, for the grant of service connection for sarcoidosis.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD
C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2000 and June 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2004, the Board remanded to the case in order 
that the veteran be afforded the opportunity to have a 
hearing before the Board.  The hearing was conducted in 
November 2004 before the undersigned Acting Veterans Law 
Judge. A transcript of the hearing is in the record. 

In May 2004, the veteran expressed disagreement with the 
rating decision in June 2003 to the extent that the RO 
assigned a combined rating of 60 percent for the service-
connected disabilities.  After the RO issued a statement of 
the case addressing the issue in August 2004, the veteran did 
not file a substantive appeal in order to perfect the appeal 
of the issue, and the Board does not now have appellate 
jurisdiction of the issue. 

In October 2004, the veteran withdrew in writing his appeal 
of the issue for an increase rating for hemorrhoids. 

The issues of increase ratings are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

1.  By rating decision in June 1980, the RO denied service 
connection for sarcoidosis; on appeal to the Board, the Board 
affirmed the denial in a decision, promulgated in December 
1982, thereby, subsuming the June 1980 rating decision by the 
RO.  

2.  On September 5, 2000, the veteran filed a claim of 
service connection for sarcoidosis.

3.  In a June 2003 rating decision, the RO granted service 
connection for sarcoidosis effective September 5, 2000.

4.  Until receipt of the current claim to reopen on September 
5, 2000, there was no communication or action on the part of 
the veteran indicating intent to pursue service connection 
for sarcoidosis since the last final disallowance of the 
claim in December 1982. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 5, 
2000, for the grant of service connection for sarcoidosis 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide. And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

In February 2002, VA provided the veteran VCAA notice of the 
issue of service connection for sarcoidosis.  Following the 
grant of service connection for sarcoidosis, the veteran 
filed a notice of disagreement with the effective date of the 
grant of service connection, raising a new issue.  The 
provisions of the VCAA under 38 U.S.C.A. § 5103, as 
interpreted by the General Counsel of VA, do not require 
additional notice of the information and evidence necessary 
to substantiate the newly raised issue.  VAOPGCPREC 8-2003. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to- 
assist provisions of the VCAA have been complied with.



Factual Background

In the June 1980 rating decision, the RO denied service 
connection for sarcoidosis because it was not found on the 
March 1980 VA medical examination.  The veteran perfected a 
timely appeal, and by decision in December 1982, the Board 
affirmed the denial of service connection. 

In the interim between the last disallowance of the claim in 
December 1982 and receipt of the reopened claim in September 
2000, there is no communication or action of the veteran's 
part, evincing intent to apply for service connection for 
sacroidosis. 

On September 5, 2000, the RO received the veteran's 
application to reopen the claim of service connection for 
sarcoidosis.  By rating decision in June 2003, the RO granted 
service connection for sarcoidosis, effective September 5, 
2000, the date of receipt of the reopened claim. 

In November 2004, the veteran asserted that the effective 
date of service connection for sarcoidosis should have been 
the day following separation from service, as he had 
sarcoidosis in service and had been seeking service 
connection ever since discharge.  The issue of clear and 
unmistakable error in the June 1980 rating decision was 
raised. 

Law and Regulations 

When a claim is disallowed by the Board, the claim may not be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. §§ 7104(a), 5108. 

The effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

A decision of the RO or the Board is not subject to revision 
on the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400.
Analysis 

The veteran's claim of service connection for sarcoidosis was 
denied by the Board in December 1982 decision.  As such, the 
issue of service connection for sarcoidosis could only be 
reopened with the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(a). 

The effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  The veteran's application 
to reopen the claim of service connection for sarcoidosis was 
received on September 5, 2000, the date of receipt of the 
claim to reopen. 

Moreover, there is no evidence of a claim to reopen prior to 
September 5, 2000, as there is no communication or action on 
the part of the veteran indicating the intent to reopen the 
claim.  38 C.F.R. § 3.155.  For these reasons, there is no 
factual or legal basis for an effective date, earlier than 
September 5, 2000, for the grant of service connection for 
sarcoidosis. 

To the extent that the veteran is challenging the June 1980 
rating decision on the basis of clear and unmistakable error, 
since the June 1980 rating decision by the RO was affirmed on 
appeal by the Board, the June 1980 rating decision was 
subsumed by the Board's December 1982 decision and is not 
subject to revision on the basis of clear and unmistakable 
error.  38 C.F.R. § 20.1104; Manning v. Principi, 16 Vet. 
App. 534, 540-41 (2002).

If the veteran wishes to challenge the December 1982 Board 
decision on the basis of alleged clear and unmistakable 
error, he must do so by filing a motion with the Board.


ORDER

An effective date earlier than September 5, 2000, for the 
grant of service connection for sarcoidosis is denied.
REMAND

Since the last VA examinations in March 2002, the veteran 
testified that he has received VA treatment for his service-
connected back and feet disabilities and that he was 
scheduled for another VA appointment a few days after his 
hearing. 

The veteran did not report for a VA examination in July 2004 
to evaluate sarcoidosis.  It is not clear from the record 
whether or not there was a good cause for the failure to 
report.  Given this uncertainty, the veteran should be 
afforded another opportunity to report for an examination. 

Accordingly, under the duty to assist, the Board remands 
these issues to the agency of original jurisdiction for the 
following action:

1.  Obtain VA records from the Charleston 
and Columbia VAMCs since January 1, 2003.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment due to the 
service-connected low back disability and 
bilateral pes planus.  Range of motion in 
degrees of the lumbar spine must be 
provided.  The examiner is asked to 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the either the low back disability 
and bilateral pes planus.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  Schedule the veteran for a VA 
examination, including pulmonary function 
test, to determine the level of 
impairment due to service-connected 
sarcoidosis.  The examiner is asked to 
comment on whether the veteran has 
pulmonary involvement requiring systemic 
high dose corticosteroids for control. 
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

4.  After the above development is 
completed adjudicate the claims.  On the 
back disability, apply the revised 
schedular criteria for rating 
disabilities of the spine, effective 
September 26, 2003.  If any benefit 
sought on appeal remains denied, prepare 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


